Citation Nr: 0932907	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  06-00 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension, to include as secondary to service-connected 
type II diabetes mellitus.

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected type II diabetes 
mellitus.

3.  Entitlement to an initial compensable rating for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  The Veteran had active service 
from August 1965 to July 1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of August 2005 by the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO).

The Veteran's claims were previously before the Board in 
March 2008 and were remanded for additional evidentiary 
development.  The Veteran's new and material evidence claim 
for hypertension and initial rating claim for PTSD are before 
the Board for final appellate consideration.

The Board notes that there are Spanish documents associated 
with the claims file that have not been translated.  However, 
the Board notes that these documents, including a divorce 
document and a statement regarding dependents, have no 
bearing on the issues currently on appeal.

In light of the favorable nexus opinion contained in the 
February 2009 VA Compensation and Pension (C&P) PTSD 
examination report, the Board refers the issue of entitlement 
to service connection for vascular dementia, to include as 
secondary to service-connected residuals, status-post 
cerebrovascular accident (CVA) with mild left hemiparesis, to 
the RO for any appropriate action.

The issue of entitlement to service connection for 
hypertension, to include as secondary to service-connected 
type II diabetes mellitus is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for hypertension, to 
include as secondary to service-connected type II diabetes 
mellitus, in a rating decision dated May 2003.  The Veteran 
did not perfect an appeal as to the RO's decision and, 
therefore, this decision is final.

2.  The evidence received subsequent to the May 2003 RO 
decision includes private treatment records, additional VA 
treatment records, and lay statements; this evidence is new 
and raises a reasonable possibility of substantiating the 
claim of service connection for hypertension, to include as 
secondary to service-connected type II diabetes mellitus.

3.  The Veteran's PTSD is manifested by impaired sleep with 
nightmares, an exaggerated startle response, forgetfulness, 
social isolation, poor concentration, easy distractibility, 
depression, anxiety, irritability, intermittently 
circumstantial thought processes, disturbances of mood, 
inability to maintain minimum personal hygiene, difficulty 
maintaining employment, poor insight, occasional auditory 
hallucinations, and intolerant, aggressive, or argumentative 
behavior.

4.  The evidence does not show occupational and social 
impairment with deficiencies in most areas due to such 
symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; intermittently illogical, 
obscure, or irrelevant speech; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control; 
spatial disorientation; difficulty in adapting to stressful 
circumstances; and inability to establish and maintain 
effective relationships.




CONCLUSIONS OF LAW

1.  The RO's May 2003 decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.200, 20.302, 20.1103 (2008).

2.  New and material evidence has been presented since the 
May 2003 RO decision denying service connection for 
hypertension, to include as secondary to service-connected 
type II diabetes mellitus; thus, the claim is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

3.  Resolving all doubt in the Veteran's favor, the criteria 
for an initial evaluation of 50 percent, but not higher, for 
posttraumatic stress disorder are met for the entire period 
of time covered by this appeal.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code 9411 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The RO originally denied the Veteran's claim of entitlement 
to service connection for hypertension by way of a rating 
decision dated December 1967 on the basis that there was no 
diagnosis of or treatment for the claimed disability.  The 
Veteran was notified of this decision and did not appeal.  
Thus, this decision is final.  The Board notes that the 
Veteran tried unsuccessfully over the intervening years to 
obtain service connection for hypertension.  See, e.g., 
November 1996 rating decision.  The Veteran was notified of 
this decision and did not appeal.  Thus, this decision is 
final.
    
Most recently, the RO denied the Veteran's claim of 
entitlement to service connection for arterial hypertension, 
to include as secondary to service-connected type II diabetes 
mellitus, in a rating decision dated May 2003.  Specifically, 
the RO found no evidence of hypertension in service or within 
one year after separation from service, and no evidence of a 
relationship between the currently diagnosed hypertension and 
service or a service-connected disability.  The Veteran was 
notified of this decision and did not perfect an appeal by 
filing a substantive appeal after the RO issued a statement 
of the case (SOC) in April 2004.  Thus, this decision is 
final.

The Veteran submitted a statement to VA which was received in 
November 2004 in which he sought to reopen his claim of 
service connection for hypertension, to include as secondary 
to service-connected type II diabetes mellitus.  The RO 
reopened the Veteran's claim, but denied it on the basis that 
there was no evidence of hypertension in service or within 
one year after separation from service, and no evidence of a 
relationship between the currently diagnosed hypertension and 
service or a service-connected disability.  The Veteran was 
notified of this decision and timely perfected this appeal.

With a claim to reopen filed on or after August 29, 2001, 
such as this one, "new" evidence is defined as evidence not 
previously submitted to agency decision-makers and 
"material" evidence as evidence, that by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156 (2008).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial and must raise a reasonable 
probability of substantiating the claim.  Id.

The Board acknowledges that a change in diagnosis or the 
specificity of the claim must be carefully considered in 
determining the etiology of a potentially service- connected 
condition as well as whether the new diagnosis is a 
progression of the prior diagnosis, a correction of an error 
in diagnosis, or the development of a new and separate 
condition.  38 C.F.R. §§ 4.13, 4.125 (2008); Boggs v. Peake, 
520 F.3d 1330 (Fed. Cir. 2008).  In this case, the Veteran's 
current claim of service connection for hypertension is based 
on the same factual basis and diagnoses that were of record 
when the previous claim was last decided on the merits.  
Thus, new and material evidence is necessary to reopen the 
claim.  

The evidence received subsequent to the May 2003 RO decision 
is presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Regardless of the 
RO's actions, the Board must still determine de novo whether 
new and material evidence has been received.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The evidence of 
record at the time of the May 2003 RO decision consisted of 
the Veteran's service treatment records (STRs), lay 
statements, and VA treatment records.  The evidence now of 
record includes private treatment records, additional VA 
treatment records, and lay statements.
  
As noted above, the Veteran's petition to reopen a claim of 
entitlement to service connection for hypertension was 
previously denied on the grounds that there was no evidence 
of hypertension in service or within one year after 
separation from service, and no evidence of a relationship 
between the currently diagnosed hypertension and service or a 
service-connected disability.  This determination is final as 
the Veteran did not perfect an appeal to the Board.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302, 
20.1103 (2008).  Thus, the evidence submitted after the final 
May 2003 RO decision must relate to this fact.  The Board 
concludes that new and material evidence has been submitted 
in this case.

Associated with the claims file is a February 2008 private 
psychiatric examination report.  In particular, the examiner 
noted that the Veteran's past medical history was significant 
for PTSD, diabetes, and high blood pressure, among other 
conditions.  A notation on the examination report further 
indicated:

As a consequence of the these [combat] 
memories [the Veteran] developed PTSD 
and also as a consequence  of this agent 
orange he developed diabetes connected 
with service, that, at the same time, 
promoted the appearance of high [blood] 
pressure that lasted for several years.  
Recently, in December 2003, he suffered 
an acute cerebral attack (CVA) that 
lasted for two months of treatment 
hospitalized.  

All these conditions are sequellae of 
agent orange, that is to say that there 
is a causal relationship between these 
afflictions in service, the diabetes, 
neuropathies, and cerebral stroke (CVA).    

Presuming the credibility of the evidence for the sole 
purpose of determining whether the claim of entitlement to 
service connection for hypertension should be reopened, the 
Board concludes that the evidence described above constitutes 
new and material evidence sufficient to reopen the Veteran's 
claim because the private psychiatric opinion described above 
linked the Veteran's hypertension to his service-connected 
diabetes mellitus.  Thus, the claim is reopened.

II.  Increased Initial Rating - PTSD

The Veteran in this case also contends that he is entitled to 
a higher initial evaluation for his service-connected PTSD.  
The RO originally denied the Veteran's claim of entitlement 
to service connection for PTSD in rating decisions dated 
February 1992 and November 1996.  The Veteran was notified of 
these decisions but did not perfect appeals by filing 
substantive appeals after statements of the case were issued 
in August 1992 and June 1998.  Thus, these decisions are 
final.

The Veteran sought to reopen his claim of entitlement to 
service connection for PTSD by way of a June 1998 statement.  
He was subsequently granted service connection for PTSD in 
the Board's September 2004 decision.  The RO implemented the 
Board's decision and evaluated the Veteran's PTSD in the 
August 2005 rating decision currently on appeal as non-
compensably disabling under 38 C.F.R. § 4.130, Diagnostic 
Code 9411, effective June 23, 1998.  The Veteran was notified 
of this decision and timely perfected an appeal with regard 
to the initial disability evaluation assigned.

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred in or 
aggravated by military service and the residual conditions in 
civilian occupations.  38 U.S.C.A.§ 1155 (West 2002); 38 
C.F.R. §§ 3.321(a), 4.1 (2008).  It is not expected that all 
cases will show all the findings specified; however, findings 
sufficiently characteristic to identify the disease and the 
disability and coordination of rating with impairment of 
function will be expected in all instances.  38 C.F.R. § 4.21 
(2008).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the Veteran's claim is to be considered.  In 
initial ratings cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged ratings."  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  The 
Board has considered staged ratings in this case, but, as 
will be further discussed below, the evidence does not show a 
variance in the signs and symptoms of the Veteran's service-
connected PTSD during the claim period such that staged 
ratings are for application in this case.

Generally, "pyramiding," the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided.  38 C.F.R. § 
4.14 (2008).  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.

When evaluating a mental disorder, consideration shall be 
given to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission.  The 
evaluation will be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  It is the 
responsibility of the rating specialist to interpret 
examination reports in the light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2, 4.126 
(2008).

Global assessment of functioning (GAF) scores, which reflect 
the psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health, are 
also useful indicators of the severity of a mental disorder.  
See Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.) (DSM-IV).  GAF scores ranging between 71 to 80 
reflect symptoms, if present, that are a transient and 
expectable reaction to psychosocial stressors (e.g., 
difficulty concentrating after family argument), no more than 
slight impairment in social, occupational, or school 
functioning (e.g. temporarily falling behind in schoolwork). 
GAF scores ranging between 61 to 70 reflect mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally indicate that the individual is functioning pretty 
well, and has some meaningful interpersonal relationships.  
Scores between 51 to 60 are indicative of moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  GAF 
scores between 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Scores between 31 to 40 indicate impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work).  

Under the provisions of 38 C.F.R. § 4.130 (2008), a non-
compensable evaluation is assigned for a mental condition 
that has been formally diagnosed, but symptoms are not severe 
enough either to interfere with occupational and social 
functioning or to require continuous medication.  A 10 
percent evaluation is assigned for occupational or social 
impairment due to mild or transient symptoms which decrease 
work efficiency and the ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  Id.   

A 30 percent evaluation is assigned for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  Id. 

A 50 percent evaluation is assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened effect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, including 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Id.    

A 100 percent rating is not warranted unless there is total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.  Id. 

Use of the phrase "such symptoms as," followed by a list of 
examples, provides guidance as to the severity of symptoms 
contemplated for each rating, in addition to permitting 
consideration of other symptoms, particular to each Veteran 
and disorder, and the effect of those symptoms on the 
Veteran's social and work situation. Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).

Associated with the claims file is a statement from J. 
Jarube, M.D., a psychiatrist.  According to Dr. Jarube, he 
evaluated the Veteran in August 1998.  At that time, the 
Veteran reported subjective complaints of impaired sleep with 
nightmares and an exaggerated startle response.  Dr. Jarube 
diagnosed the Veteran as having PTSD.

That same month, the Veteran presented to a VA mental health 
clinic for care.  Upon mental status examination, the Veteran 
was noted to be clean, cooperative, and spontaneous without 
evidence of involuntary body movements.  The Veteran's 
thought processes were described as logical, coherent, and 
relevant.  The Veteran's mood was sad and anxious and his 
affect was dysphoric.  But, no evidence of hallucinations, 
delusions, or suicidal or homicidal ideation was found.  The 
examiner also found the Veteran's insight and judgment to be 
"good," with his memory for recent and remote events 
"preserved."  The impression was dysthymic disorder.  See 
also VA follow-up mental health treatment notes dated 
September 1998, December 1998, and April 1999.  

The Veteran was afforded a VA Compensation and Pension (C&P) 
PTSD examination in September 1998.  At the time of the 
examination, the Veteran reported subjective complaints of 
impaired sleep with nightmares.  Upon mental status 
examination, the Veteran was found to be alert as well as 
casually dressed and groomed.  The examiner noted that the 
Veteran was "fully aware" of the interview situation and 
"in contact with reality" as well as calm and cooperative.  
No evidence of abnormal tics, tremors, delusions, 
hallucinations, or other mannerisms were noted.  However, the 
examiner found the Veteran's mood to be mildly depressed.  He 
was oriented to person, place, and time, and his memory and 
intellectual functioning were "well preserved."  The 
examiner noted that the Veteran had fair judgment, but poor 
insight.  The Veteran's GAF score was 70-75.  The impression 
was depression, not otherwise specified, with some anxiety.  
The examiner also diagnosed the Veteran as having a substance 
abuse disorder, in apparent remission.

The Veteran sought additional care at the VA mental health 
clinic in December 1999 and it was noted at that time that he 
exhibited "active symptoms" of PTSD and depression.

Dr. Jarube also testified before a decision review officer 
(DRO) in April 2000 on the Veteran's behalf.  The hearing 
transcript is of record.  According to Dr. Jarube, the 
Veteran's PTSD was manifested by social isolation, poor 
concentration, an inability to "keep a job," and 
depression.  Dr. Jarube indicated that the Veteran had 
chronic PTSD and that his GAF score was 40.  

The Veteran was afforded another VA C&P PTSD examination in 
July 2000.  He reported subjective symptoms of impaired sleep 
with nightmares, social isolation, anxiety, depression, 
frustration, financial problems, weight loss, and intolerant 
or argumentative behavior.  The Veteran also reported using 
alcohol regularly and cocaine intermittently.  Upon mental 
status examination, the Veteran was casually dressed and 
groomed, but it was noted that he had slurred speech and 
smelled heavily of alcohol.  The Veteran acknowledged using 
alcohol prior to the examination, but the examiner found his 
responses to nevertheless be logical, relevant, and coherent.  
His mood was guarded and his affect was "fairly adequate."  
The Veteran was oriented to person, place, and time, and his 
memory and intellectual functioning were "average."  No 
evidence of hallucinations, delusions, or suicidal or 
homicidal behavior was noted.  The examiner found that 
Veteran's judgment was fair, but his insight was poor.   The 
impression was alcohol dependence, mixed substance abuse 
disorder, and depressive disorder, not otherwise specified.  
The Veteran's GAF score for depressive disorder was 60-65.

The Veteran was admitted to a VA medical facility in December 
2003 after experiencing a cerebrovascular accident (CVA).  
Following this incident, the RO proposed and later made a 
formal finding that the Veteran was incapable of handing his 
financial affairs.  See January 2005 and July 2007 rating 
decisions.

In February 2004, the Veteran presented to a VA mental health 
clinic for a routine follow-up appointment.  The examiner 
noted that the Veteran suffered a CVA, but that he had 
"recuperated well from it."  The Veteran reported 
subjective complaints of impaired sleep.  Upon mental status 
examination, he was alert and in contact with reality.  
However, the examiner noted that the Veteran was at times 
digressive, circumstantial, and partially disoriented to 
time.  The examiner also described the Veteran's cognitive 
capabilities as "decrement," but found no evidence of 
hallucinations, delusions, or suicidal or homicidal ideation.  
The Veteran's GAF score was 45.  The impression was dementia, 
not otherwise specified.  See also February 2004 VA mental 
health clinic note.

A follow-up VA mental health clinic note dated May 2004 found 
the Veteran to be "stable" and sleeping better.  Upon 
mental status examination, he was alert and in contact with 
reality.  However, the examiner noted that the Veteran was at 
times repetitive, circumstantial, and partially disoriented 
to time.  The examiner also described the Veteran's memory 
and cognitive capabilities as "moderately handicapped," but 
found no evidence of hallucinations, delusions, or suicidal 
or homicidal ideation.  The Veteran's GAF score was 48.  The 
impression was dementia, not otherwise specified.  The Board 
notes that the Veteran was subsequently service connected for 
residuals, status-post CVA with mild left hemiparesis, 
effective November 3, 2005.

VA administered another VA C&P psychiatric examination in May 
2005.  At the time of the examination, the Veteran was noted 
to be unemployed and living with his mother.  However, the 
Veteran attended a city college where he enrolled in 
mathematics, language, and computer courses.  He stated that 
he was capable of learning new things.  He also spent time by 
himself in a "day center" for elderly persons.  It was 
noted that the Veteran frequented a nearby coffee shop for 
dinner and that he was able to go to the market without 
getting lost.  He reported some symptoms of sadness, but 
these symptoms were related to his mother's poor health.  The 
Veteran did not report any anxiety symptoms and denied any 
other problems.

Upon mental status examination, the Veteran was appropriately 
dressed with adequate hygiene.  He was cooperative, alert, 
spontaneous, in contact with reality, and had good eye 
contact with the examiner.  No evidence of psychomotor 
retardation, agitation, tics, tremors, or involuntary, 
abnormal movements were found.  The Veteran's thought 
processes were logical and coherent without evidence of 
looseness of association, disorganized speech, 
hallucinations, delusions, phobias, obsessions, panic 
attacks, inappropriate behavior, or suicidal ideation.  The 
Veteran's mood was euthymic and his affect was broad and 
appropriate.  He was oriented to person, place, and time, and 
his memory was intact for recent, remote, and immediate 
events.  His "abstraction capacity" was normal, his 
judgment was good, and his insight was adequate.  The 
examiner further noted that there were no signs and/or 
symptoms which interfered with employment functioning, social 
functioning, or thought processes and communication.  The 
examiner also noted that the Veteran was able to maintain 
basic activities of daily living.  The Veteran's GAF score 
was 70.  The impression was PTSD by history.  The examiner 
further noted that there was no clinical evidence to 
establish a diagnosed cognitive disorder as a result of the 
Veteran's CVA.    
 
In October 2006, the RO denied entitlement to a total 
disability rating based on individual unemployability (TDIU) 
and awarded service connection for residuals, status-post CVA 
with mild left hemiparesis.  The RO evaluated the Veteran's 
CVA residuals under 38 C.F.R. § 4.124a, Diagnostic Codes 
8099-8009 as 10 percent disabling, effective November 3, 
2005.  The TDIU determination was not appealed.  

The Veteran was also afforded another VA C&P psychiatric 
examination in April 2007.  At the time of the examination, 
the examiner concluded that the Veteran had "clear and 
definite" symptoms of vascular dementia which were caused by 
and due to the December 2003 CVA.  The examiner further noted 
that the Veteran had a serious memory impairment and was 
unable to provide clear and specific details concerning his 
medical history, psychiatric history, or any PTSD-related 
symptoms.  It was also noted that the Veteran's daughter 
managed his affairs and that he had a serious impairment for 
independent living.  The examiner concluded that the Veteran 
was not competent to handle his VA funds and that he needed 
aid and attendance as a result of vascular dementia, and not 
PTSD.

The Veteran presented to the VA mental health clinic in July 
2007 for a follow-up appointment.  The Veteran's GAF score 
was 50.  The impression was PTSD.  

The Veteran underwent a Social Work Psychosocial Assessment 
at a VA medical facility in August 2007.  The Veteran stated 
that he had numerous siblings from a blended family, but he 
described his relationship with them as "poor."  On the 
other hand, he stated that he communicated and visited with 
his two children often.  According to the assessor, the 
Veteran was able to perform activities of daily living even 
though he used a cane to ambulate.  The Veteran was 
communicative and cooperative, alert, and oriented to person, 
place, and time.  The Veteran's speech was noted to be "a 
little slow" due to the CVA.  The Veteran also stated that 
he visited his ill mother almost daily at the "foster home" 
where she resided, and that he was a member of a local 
elderly activity center.  The Veteran reported subjective 
symptoms of tiredness, sadness, and irritability related to 
his PTSD.

The Veteran reported to a VA mental health clinic in November 
2007 with subjective complaints of nightmares and flashbacks.  
These symptoms, according to the Veteran, increased in 
frequency when he was not busy.  It was further noted that 
the Veteran was sleeping well on Valium, getting over eight 
hours of sleep each night.  The Veteran's GAF score was 50.  
The impression was PTSD. 

In February 2008, the Veteran underwent a private psychiatric 
examination.  He reported subjective complaints of flashbacks 
and nightmares.  Upon mental status examination, the examiner 
noted that the Veteran was disheveled, but had appropriate 
hygiene.  His attitude and behavior was described as evasive, 
anxious, and irritable, and his affect was frail.  The 
examiner noted evidence of psychomotor retardation.  The 
Veteran's thought process was circumstantial and 
characterized by feelings of guilt, persecution, 
worthlessness, despair, and homicidal ideation.  The Veteran 
was also found to be oriented to person, place, time, and 
situation, but he was easily distracted.  According to the 
examiner, the Veteran's insight was "okay" and his judgment 
was poor.  The Veteran's  memory was intact.  The Veteran's 
GAF score was 40.  The impression was PTSD. 

Also associated with the claims file is a statement from the 
Registrar's Office at the Interamerican University of Puerto 
Rico, Metropolitan Campus.  According to the Registrar, the 
Veteran was awarded a Bachelor of Business Administration 
degree in February 2009.        

The Veteran was afforded another VA C&P PTSD examination in 
February 2009.  He reported subjective symptoms of impaired 
sleep with nightmares, "severe" memory deficits, social 
isolation, tiredness, irritability, and an exaggerated 
startle response.  The Veteran denied a history of 
violence/assaultiveness (other than several past incidents 
with a previous wife) or suicide attempts, and stated that he 
lived with his brother.

Upon mental status examination, the Veteran was found to be 
clean, attentive, cooperative, and appropriately dressed.  
The Veteran's psychomotor activity and speech were 
unremarkable.  His mood was described as "so so" and he 
stated that there was "no motivation to be normal."  The 
Veteran's affect was appropriate and his attention was 
intact, with the ability to perform serial 7s and spell a 
word forwards and backwards.  The Veteran was oriented to 
person, place, and time, and his thought processes and 
content were found to be unremarkable.  The Veteran's 
immediate memory was moderately impaired, but his remote and 
recent memory were normal.  The Veteran was able to 
understand the outcome of his behavior, even though the 
examiner described the Veteran's intelligence as below 
average.

No evidence of delusions, inappropriate or obsessive 
behavior, panic attacks, impaired impulse control, episodes 
of violence, or suicidal or homicidal ideation were found.  
The Veteran, however, reported occasional auditory 
hallucinations.  The examiner also found the Veteran 
incapable of maintaining minimum personal hygiene, 
particularly where, as here, the Veteran "forgets to take a 
bath sometimes."  
The examiner also noted that the Veteran was incapable of 
managing his VA funds.  A notation in the claims file 
indicated that the Veteran's daughter handled his finances.  
In addition, the examiner noted that the Veteran, a bank 
cashier, reported he was unemployed for more than 20 years as 
a result of his psychiatric disability.  The Veteran's 
psychiatric disability, according to the examiner, also 
resulted in numerous daily life impairments, including word 
finding difficulties, problems with following a complex 
thought, forgetting phone numbers, appointment dates, and 
where he placed objects, as well as aggressiveness and/or 
suspiciousness with his daughter.  The Veteran's GAF score 
was 60.  The impression was chronic PTSD; mild, late onset 
Alzheimer's disease; and vascular dementia.

According to the examiner, the three Axis I diagnoses listed 
above were separate entities with different 
pathophysiologies.  However, the examiner noted that the 
relationship between these impairments, while indirect, was 
present.  In this regard, the examiner also stated that 
Veteran's dementing diseases (i.e., Alzheimer's disease and 
vascular dementia) "overshadowed" his PTSD symptomatology 
and resulted in moderate to severe impairment.

The Board notes that the Veteran's daughter subsequently 
submitted a statement on his behalf dated April 2009 in which 
the Veteran objected to the VA examiner's diagnosis of 
Alzheimer's disease.  In fact, the Veteran unequivocally 
stated "I do not, repeat do not, have any Alzheimer's 
disease."  (Emphasis in original).  The Board notes that in 
this regard, VA treatment records associated with the claims 
file showed no diagnosis of or treatment for Alzheimer's 
disease.   

Given the evidence of record, the Board finds that the 
preponderance of the evidence supports an initial 50 percent 
evaluation for PTSD, but not higher, for the entire period of 
time covered by this appeal.  The Veteran's GAF scores during 
this period ranged from 40 to 75.  Such scores reflect a wide 
variation in psychosocial functioning from transient symptoms 
with no more than slight impairment in social or occupational 
functioning to some impairment in reality testing and 
communication with major impairment in social or occupational 
functioning.  On four occasions he had GAF scores, of 70, 70 
to 75, 60, and 60 to 65, representing mild to moderate 
symptoms.  On four occasions he had GAF scores of 45, 48, 50 
and 50 reflecting serious symptoms or serious impairment in 
social, occupational or school functioning.  On two 
occasions, he was assigned GAF scores of 40 representing some 
impairment in reality testing or communication, or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood.  See Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  
However, the Board finds that the overall disability picture 
does not more nearly approximate the criteria for an 
evaluation in excess of 50 percent for any period of time 
covered by this appeal.

The Board notes that the Veteran has produced evidence in 
support of his claim for a higher initial evaluation to show 
that he has multiple symptoms of PTSD, including impaired 
sleep with nightmares, an exaggerated startle response, 
social isolation, anxiety, depression, frustration, financial 
problems, weight loss, intolerant or argumentative behavior, 
memory impairment, difficulty understanding complex commands, 
regular alcohol use, intermittent cocaine use, sadness, 
anxiety, and tiredness. 

In addition, the objective medical evidence of record showed 
that the Veteran's predominant PTSD symptoms included 
impaired sleep with nightmares, an exaggerated startle 
response, forgetfulness, social isolation, poor 
concentration, easy distractibility, depression, anxiety, 
irritability, intermittently circumstantial thought 
processes, disturbances of mood, inability to maintain 
minimum personal hygiene, difficulty maintaining employment, 
poor insight, poor judgment, occasional auditory 
hallucinations, flashbacks, immediate memory impairment, one 
report of homicidal ideation, and intolerant, aggressive, or 
argumentative behavior.  See VA and private treatment records 
dated August 1998, September 1998, December 1999, July 2000, 
and February 2008.  

According to the July 2000 VA C&P PTSD examination report, 
the Veteran's regular alcohol use and intermittent cocaine 
use stemmed from his inability to maintain employment and his 
frustration over being economically dependent on his family.  
However, it was further noted that the Veteran's inability to 
find work was hindered in part by his extensive criminal 
record and an inability to tolerate authority figures.  
Similarly, the examiner linked the Veteran's weight loss to 
poor eating habits caused by insufficient income.  

The Board notes that the Veteran's overall disability picture 
is additionally complicated by the December 2003 CVA.  The 
Board is aware that the Veteran continued to receive care 
from a VA mental heath clinic and private psychiatrist 
following his CVA.  A careful review of these records showed 
evidence of inconsistent symptomatology and behavior 
patterns.  For instance, VA treatment records dated February 
2004, May 2004, and April 2007 revealed objective medical 
evidence of digressive, repetitive, or circumstantial speech, 
partial disorientation to time, "moderately handicapped" 
cognitive abilities, and a serious memory impairment such 
that the Veteran was unable to provide clear and specific 
details concerning his medical history, psychiatric history, 
or any PTSD-related symptoms.  

On the other hand, VA and private treatment records dated 
from August 2007 to February 2009 showed that the Veteran was 
frequently able to communicate with his two children, perform 
activities of daily living even though he used a cane to 
ambulate, visit his ill mother daily at a "foster home," 
participate in events held at a local elderly activity 
center, and complete coursework sufficient to earn a Bachelor 
of Business Administration degree in February 2009.  Even 
though the Veteran was noted to be easily distracted or 
mildly forgetful with below average intelligence and "slow" 
speech during this time period, he was nevertheless found to 
be communicative, cooperative, alert, and oriented to person, 
place, and time.  The Veteran's "abstraction capacity" was 
normal, and he was able to perform serial 7s and spell a word 
forwards and backwards.

Resolving all doubt in the Veteran's favor, the Board finds 
that the Veteran's symptoms more nearly approximate the 
criteria for an initial evaluation of 50 percent, but not 
higher, for PTSD for the entire period of time covered by 
this appeal.  At no point during the claim period have the 
requirements for an evaluation in excess of 50 percent been 
shown such that different ratings are warranted for different 
periods of time.  

Although the Veteran's social and occupational functioning is 
affected, the record does not demonstrate that the Veteran's 
symptomatology more nearly approximates the criteria required 
for an initial evaluation of 70 percent or higher for any 
period of time covered by this appeal.  

The evidence does not show occupational and social impairment 
with deficiencies in most areas due to such symptoms as 
suicidal ideation, obsessional rituals which interfere with 
routine activities, intermittently illogical, obscure, or 
irrelevant speech, near-continuous panic or depression 
affecting ability to function independently, appropriately 
and effectively, impaired impulse control, spatial 
disorientation, neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances, and 
inability to establish and maintain effective relationships. 
In this regard, the Board notes that the Veteran has close 
relationships with his children and mother, and that he was 
able to attain a Business Administration degree in February 
2009.  While the Veteran does have disturbances of motivation 
and mood, rarely socializes with his siblings, has difficulty 
understanding complex commands, memory impairment, impaired 
judgment and circumstantial thought process, the Board finds 
that these symptoms are contemplated in the currently 
assigned 50 percent rating.  While the Veteran recently has 
shown difficulty maintaining minimum personal hygiene and 
there is reported aggression toward his custodian, this does 
not more nearly approximate the criteria for a 70 percent 
evaluation.

Likewise, there is no evidence of record demonstrating total 
occupational and social impairment due to gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living, disorientation to time or 
place, or memory loss for names of closes relatives, own 
occupation, or own name were noted.  Again, although the 
Veteran self-reported occasional homicidal ideation or 
auditory hallucinations and was found incapable of 
maintaining minimum personal hygiene because he "forgets to 
take a bath sometimes," these symptoms are insufficient to 
warrant a 100 percent evaluation for any period of time 
covered by this appeal.  His circumstantial thought process 
was considered in assigning a 50 percent rating, and there is 
no gross impairment of communication shown in the record 
although the Veteran's speech was noted to be slow since the 
CVA.  In May 2004, an examiner noted the Veteran was 
partially disoriented to time and was repetitive and 
circumstantial, however, the diagnosis was dementia and at 
that point in time, the Veteran was not yet service-connected 
for his CVA.  Findings of disorientation have not been shown 
since.  In May 2005 and August 2007, the Veteran was assessed 
as being able to maintain his activities of daily living.  
Moreover, while the Veteran was found to display aggressive, 
intolerant, or argumentative behavior at times, these 
symptoms are contemplated in the 50 percent evaluation and do 
not represent grossly inappropriate behavior or a persistent 
danger of hurting self or others.  

Accordingly, the Board concludes that the Veteran is entitled 
to an initial evaluation of 50 percent, but not higher, for 
his service-connected PTSD for the entire period of time 
covered by this appeal.  The Board notes that the veteran has 
been diagnosed as having psychiatric conditions in addition 
to the service-connected PTSD.  As the symptoms attributable 
to other psychiatric conditions have not been clearly 
disassociated from his PTSD, the Board considered all 
psychiatric symptoms in reaching the above conclusions.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998).  With 
respect to psychiatric symptoms that are residuals of his 
CVA, it is noted that a VA examiner recently related those 
symptoms to the service-connected CVA, and those symptoms 
have been considered in assigning the 50 percent evaluation 
for his psychiatric disability but only after the effective 
date of service connection for the CVA, which was November 3, 
2005.  

The Board further finds that there is no evidence that the 
manifestations of the Veteran's service-connected PTSD is 
unusual or exceptional to demonstrate that the rating 
schedule is inadequate for determining the proper level of 
disability.  As there is no indication in the record as to 
why the Veteran's case is not appropriately rated under the 
schedular criteria, extraschedular consideration is not 
warranted in this case.  Moreover, the Veteran's subjective 
complaints and the level of severity of his PTSD, as was 
discussed above, are contemplated by the rating schedule and 
higher ratings are available.  In this regard, it is also 
pointed out that the assignment of a 50 percent schedular 
rating shows that the Veteran has functional impairment that 
is significant.  The Board also notes that the Veteran has 
not worked in over 20 years, nor is there evidence of record 
showing frequent periods of hospitalization for psychiatric 
care.  Therefore, the Board finds that the criteria for 
submission for an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Thun v. Peake, 22 Vet. App 
111, 115-16 (2008); see also Bagwell v. Brown, 9 Vet. App. 
237 (1996).

In reaching these conclusions, the Board has applied the 
benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518 (1996).  

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the Veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the Veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the Veteran 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection.  The Veteran should also be informed that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

With regard to the Veteran's new and material evidence claim 
for hypertension, the Board finds that any notice errors with 
respect to the information and evidence needed to reopen the 
claim, to include as secondary to service-connected type II 
diabetes mellitus, did not affect the essential fairness of 
the adjudication, particularly where, as here, the Board has 
reopened the claim.  See Overton v. Nicholson, 20 Vet. App. 
427, 435 (2006).  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
will not be further discussed.  

With regard to the Veteran's initial rating claim for PTSD, 
the Veteran is challenging the initial evaluation assigned 
following the grant of service connection.  In Dingess, the 
Court held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, because the Board finds 
that the Veteran's claim has been substantiated, additional 
notice is not required.  

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issues has been obtained.  
The Veteran's service treatment and post-service treatment 
records have been obtained.  The Veteran was also afforded 
multiple VA examinations in connection with the current PTSD 
claim.  Accordingly, the Board finds that VA has complied, to 
the extent required, with the duty-to- assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e). 



ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for hypertension, to include as secondary 
to service-connected type II diabetes mellitus, has been 
presented; to this extent, the appeal is granted.

An initial evaluation of 50 percent for posttraumatic stress 
disorder, but not higher, is granted for the entire period of 
time covered by the appeal.


REMAND

The Veteran in this case contends that his hypertension is 
related to service.  In the alternative, the Veteran asserts 
that his hypertension is secondary to his service-connected 
diabetes mellitus.  

Service treatment records (STRs) associated with the claims 
file were negative for a diagnosis of or treatment for 
hypertension.    

The Veteran was afforded a VA general medical examination 
(GME) in September 1998.  The Veteran provided a past medical 
history significant for arterial hypertension, which was 
allegedly diagnosed two months prior to this examination.  He 
also reported a ten year history of diabetes mellitus.  The 
impression was non-insulin dependent diabetes mellitus with 
peripheral neuropathy, and arterial hypertension under 
treatment, controlled.  See also July 2000 GME examination 
report.

The Veteran was also afforded a VA Compensation and Pension 
(C&P) hypertension examination in May 2003.  The impression 
was essential hypertension.  The examiner further concluded 
that the Veteran's essential hypertension "is not due to 
service connected diabetes mellitus."  No rationale was 
provided for the opinion.

Associated with the claims file is a February 2008 private 
psychiatric examination report.  In particular, the examiner 
noted that the Veteran's past medical history was significant 
for PTSD, diabetes, and high blood pressure, among other 
conditions.  A notation on the examination report further 
indicated:

As a consequence of these [combat] 
memories [the Veteran] developed PTSD 
and also as a consequence  of this agent 
orange he developed diabetes connected 
with service, that, at the same time, 
promoted the appearance of high [blood] 
pressure that lasted for several years.  
Recently, in December 2003, he suffered 
an acute cerebral attack (CVA) that 
lasted for two months of treatment 
hospitalized.  

All these conditions are sequellae of 
agent orange, that is to say that there 
is a causal relationship between these 
afflictions in service, the diabetes, 
neuropathies, and cerebral stroke (CVA).    

Preliminarily, the Board notes that the Veteran was not 
provided with a duty-to-inform notice that complied with the 
Veterans Claims Assistance Act (VCAA).  Thus, the RO should 
provide the Veteran with complete VCAA notification of the 
information and evidence needed to substantiate a service 
connection claim for hypertension, to include as secondary to 
service-connected type II diabetes mellitus.

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 § 
C.F.R. § 3.159 (2008).  This duty to assist includes 
providing a thorough and contemporaneous medical examination.  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In this 
case, the Veteran was afforded a VA C&P hypertension 
examination in May 2003, but the examiner failed to provide a 
rationale for the contention that the Veteran's essential 
hypertension "is not due to service connected diabetes 
mellitus."  Moreover, the private physician's statement, 
while sufficient to reopen the claim, is insufficient to 
support a grant as there is no rationale for the opinion.  

The Court has in the past held that where a medical 
examination does not contain sufficient detail to decide the 
claim on appeal, the Board must return the report as 
inadequate for evaluation purposes.  Hayes v. Brown, 9 Vet. 
App. 67, 73 (1996); see also Barr v. Nicholson, 21 Vet. App. 
303, 311-12 (2007) (noting that once VA provides an 
examination to a veteran, VA has a duty to ensure that the 
examination is adequate for evaluation purposes).  

Accordingly, the Board finds the May 2003 VA C&P hypertension 
examination to be inadequate for the reasons discussed above.  
See also, Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 
(2008) (finding that a medical opinion that contains only 
data and conclusions is not entitled to any probative value; 
there must be factually accurate, fully articulated, sound 
reasons for the conclusion).  As such, the RO should schedule 
the Veteran for a new VA hypertension examination to 
determine the nature and etiology of this condition and its 
relationship to service or a service-connected disability, if 
any.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should send a duty-to-inform 
notice to the Veteran pursuant to the 
Veterans Claims Assistance Act.  In 
particular, the Veteran should be advised 
of the information and evidence needed to 
substantiate a claim of entitlement to 
service connection for hypertension on 
direct and presumptive bases, as well as 
secondary to service-connected type II 
diabetes mellitus.

2.  The Veteran should be afforded a VA 
hypertension examination.  The claims 
folder and a copy of this remand must be 
made available to the examiner.  The 
examiner should note in the examination 
report that the claims folder has been 
reviewed.  Any testing should also be 
conducted at that time if deemed necessary 
by the examiner and the results of any 
testing done should be included with the 
findings from the VA examination. 

In particular, the examiner is asked to 
express an opinion as to whether the 
Veteran's currently diagnosed hypertension 
was at least as likely as not (i.e., 50 
percent or greater possibility) present in 
service or within one year after 
separation from service.  If the response 
to this question is negative, the examiner 
is then asked to express an opinion as to 
whether the Veteran's currently diagnosed 
hypertension is at least as likely as not 
related to the Veteran's period of active 
service.  The examiner must provide a 
complete rationale for any stated opinion.

In the alternative, the examiner is also 
asked to express an opinion as to whether 
the Veteran's hypertension is at least as 
likely as not caused by his service-
connected diabetes mellitus?  If not, is 
it at least as likely as not aggravated 
(i.e., permanently worsened) by his 
service-connected type II diabetes 
mellitus?  The examiner must provide a 
complete rationale for any stated opinion.

3.  Thereafter, the RO should readjudicate 
the Veteran's claim.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


